Citation Nr: 1456369	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  09-27 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with erectile dysfunction, posttraumatic stress disorder (PTSD), and coronary artery disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the Regional Office (RO) in Chicago, Illinois.

The Veteran appeared at a Board hearing before the undersigned in January 2014.  A transcript is of record.  At the hearing, the Veteran's representative asserted that the Veteran's diabetes mellitus with erectile dysfunction, PTSD, and coronary artery disease aggravated his hypertension.  The issue on the title page has been characterized accordingly.

The Board previously considered this appeal in May 2014, and remanded this issue for further development in order to afford the Veteran another VA examination regarding alternate theories of entitlement to service connection that were raised during his Board hearing.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

The Veteran has not been shown to have hypertension that manifested in service, or within one year thereafter, or that is causally or etiologically related to a service-connected disorder.  


CONCLUSION OF LAW

Hypertension was not incurred in service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Hypertension

The Veteran contends that his hypertension is either related directly to service or aggravated by another service-connected disability, to include diabetes mellitus, coronary artery disease, erectile dysfunction, and posttraumatic stress disorder.

The term "hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 635 (26th ed. 1985).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension," means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

On his entrance examination in February 1967, the Veteran's blood pressure was 120/80.  During service, treatment records show that the Veteran reported multiple illnesses and injuries, but these records are negative for signs or symptoms of treatment for hypertension.  He received a medical examination in February 1969 that showed his blood pressure to be 120/72.  On his discharge examination in May 1970, the Veteran's blood pressure was 120/70.  Based on these records, and in the absence of probative evidence suggesting that hypertension was incurred in service, the Board finds that entitlement to benefits on a direct service connection basis is not warranted.  See 38 C.F.R. § 3.303(d).  

Service connection for certain diseases, such as hypertension, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As hypertension is considered a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Following service, private treatment records show that the first occurrence of a diagnosis for hypertension was in late January 1980.  The Veteran was prescribed medication for his hypertension shortly thereafter in early February 1980.  These treatment records also show that the Veteran complained of feeling bad when his blood pressure was high, that he could not relax, and that he would awaken up to three times during the night.  While the Veteran is competent to report the onset of these symptoms, he is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).  According to the Veteran's treatment records, symptoms of hypertension did not occur until approximately ten years after he was discharged from service.  Therefore, the Board finds that the Veteran is not entitled to the presumption of service connection because his hypertension did not manifest itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  There is no evidence of an earlier diagnosis for hypertension of record.  

In addressing the Veteran's main theory of entitlement, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

In short, entitlement to service connection on a secondary basis is established by (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

On VA examination in October 2005, the Veteran was examined for the issues of diabetes mellitus, cardiac diseases, peripheral neuropathy, and erectile dysfunction.  During this time, the Veteran reported that he had been experiencing "chest pain over the past four years that has gradually worsened until the present time."  He described the pain as random and unprovoked by activity, and that it is "sharp or sticking in character."  However, the Veteran also stated he generally believed that "his blood pressure has been well-controlled although the results are sometimes variable."  The examiner noted that the Veteran had been receiving treatment due to a history of hypertension over the past four years.  It was also noted by the examiner that in September 2005, the Veteran's blood pressure showed readings of 148/90 and 124/82.  Readings from October 2005 showed 126/78.  During the examination, the Veteran's blood pressure showed 138/80, 138/80, and 138/82.  After completing the physical examination, the examiner diagnosed the Veteran with diabetes mellitus, hypertension, and peripheral neuropathy that is "more likely than not related to diabetes." 

The Veteran was given another VA examination in February 2006 by the same previous physician.  The examiner mentioned that the Veteran was "a known hypertensive for the past two years," and that he currently takes medication for this condition.  The examiner then documented the Veteran's past blood pressure recordings from December 2005, which were 136/87 and 147/69, as well as recordings from January 2006 of 140/67 and 150/69.  During the physical examination, the Veteran's blood pressure recordings were 128/86, 132/86, and 132/88.  The final diagnosis was "hypertension, well controlled on current medical regimen."  The examiner further explained that "in the absence of clinical evidence for diabetic neuropathy it is less likely than not that the [Veteran's] diabetes is related to his hypertension."  The Board is perplexed by this examiner's diagnosis because he had previously given the Veteran a VA examination in October 2005, and found that his peripheral neuropathy was "more likely than not related to [his] diabetes."  However, to have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Based on the foregoing, the Board finds these two VA examinations have no probative value.

On VA examination in November 2006, the Veteran's three blood pressure recordings were each 140/80.  The examiner stated that, "[a]fter carefully reviewing the C-file and the current clinical findings it is my opinion that it is not at least as likely as not that the hypertension is secondary to diabetes mellitus."  He continued, "The rational is that he had no renal disease and no retinal disease that  would cause the hypertension.  Hypertension is not aggravated by diabetes mellitus because the blood pressure has been stable with the same medication for the past year."  The Board finds this opinion probative because the examiner's conclusion is supported by a rationale that is supported by the evidence of record.

The Veteran was given another VA examination in June 2014.  The Veteran's blood pressure readings were 171/83 and 170/78 in May 2014, and 146/68 in June 2014.  The examiner diagnosed hypertension, but found that it is "less likely than not that the Veteran's [hypertension] is caused or aggravated by his [service-connected coronary artery disease] or PTSD."  The examiner further explained that the Veteran was diagnosed with hypertension before he was diagnosed with coronary artery disease, and therefore, could not have caused the hypertension.  The examiner then reasoned that the Veteran had symptoms of PTSD since his discharge from service in 1970, and that he did not develop hypertension until years later.  Furthermore, the examiner stated that the Veteran's hypertension was not aggravated by his diabetes mellitus, coronary artery disease, or PTSD.  The supporting rationale was that the Veteran does not have a renal diagnosis or hypertension retinopathy, and there has been no progression of his hypertension.  The examiner stated that even though the Veteran has had other medications added to help control his hypertension, aggravation is not measured by the number of medications required to control it.  Based on the foregoing, the Board finds this medical opinion probative and tends to show that there is no relationship between hypertension and his other relevant service-connected disabilities.  

After a full review of the record, the Board finds that to the extent that the Veteran has hypertension , it is not related to an in-service injury or event on a direct, presumptive, or secondary basis for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in January 2005, July 2006, and January 2012, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the January 2005, July 2006, and January 2012 letters, including the type of evidence necessary to establish a disability rating and effective dates.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in October 2005, February 2006, November 2006, and June 2014.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for hypertension.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in May 2014.  The Board instructed the AOJ to readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder since the issuance of the June 2009 statement of the case, including the June 2014 VA examination.  Since that time, VA issued a new supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with erectile dysfunction, posttraumatic stress disorder (PTSD), and coronary artery disease is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


